Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (as amended from time to time, this
“Agreement”) is dated as of January 31, 2011, and is between NIELSEN HOLDINGS
N.V., a Dutch public company with limited liability (naamloze vennootschap) (the
“Company”), VALCON ACQUISITION HOLDING (LUXEMBOURG) S.A R.L. (“LuxCo”),
ALPINVEST PARTNERS CS INVESTMENTS 2006 C.V. (“AlpInvest”), BLACKSTONE CAPITAL
PARTNERS (CAYMAN) V LP (“Blackstone”), CARLYLE PARTNERS IV CAYMAN, L.P.
(“Carlyle”), CENTERVIEW CAPITAL GP LLC (“Centerview”), HELLMAN & FRIEDMAN
CAPITAL PARTNERS V (CAYMAN), L.P. (“H&F”), KKR VNU (MILLENIUM) L.P. (“KKR”) and
THL FUND VI (ALTERNATIVE) CORP. (“THL”, together with AlpInvest, Blackstone,
Carlyle, Centerview, H&F and KKR, the “Stockholders”, and individually a
“Stockholder”). References to a Stockholder include all of its affiliated
private equity funds, including co-invest and side-by-side entities, that hold
shares of Common Stock of the Company. References to Stockholders also include
transferees to whom a Stockholder transfers shares and related rights under this
Agreement in accordance with Section 6.1.

WHEREAS, the Stockholders are the owners of LuxCo, which, in turn holds shares
(defined below); and

WHEREAS, concurrently herewith the Company is effectuating an initial public
offering of shares of common stock of the Company (the “Common Stock”), and has
agreed to provide the Stockholders with the registration rights set forth in
this Agreement with respect to shares held indirectly through LuxCo or any
shares that the Stockholders may hold directly from time to time.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

In this Agreement:

Exchange Act means the Securities Exchange Act of 1934, as amended.

Initial Capital Interest means the aggregate sums which remain invested by a
Stockholder in shares and yield free convertible preferred equity certificates
of LuxCo immediately following the IPO.

IPO means the underwritten registered public offering of the Company’s Common
Stock pursuant to which the Common Stock is being listed on the New York Stock
Exchange.

Securities Act means the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

shares means shares of Common Stock of the Company. References to shares held by
a Stockholder shall be deemed to include both shares held directly by such
Stockholder and indirectly through LuxCo. Shares held by a Stockholder the
certificate for which does not bear a Securities Act restrictive legend, which
shares may be resold freely without registration under the Securities Act, will
not be considered shares for purposes of this Agreement.

WKSI means a well-known seasoned issuer, as defined in the SEC’s Rule 405.

ARTICLE II

DEMAND AND PIGGYBACK RIGHTS

2.1 Right to Demand a Non-Shelf Registered Offering. Upon the demand of at any
time and from time to time after the expiration of the underwriter lock-up
period applicable to the Company’s IPO, the Company will facilitate in the
manner described in this Agreement a non-shelf registered offering of the
shares, held by LuxCo or otherwise, requested by the demanding Stockholders to
be included in such offering. A demand by Stockholders for a non-shelf
registered offering that will result in the imposition of a lockup on the
Company and the Stockholders may not be made unless the shares requested to be
sold by the demanding Stockholders in such offering have an aggregate market
value (based on the most recent closing price of the Common Stock at the time of
the demand) of at least $100 million. Subject to Section 3.5 below, any demanded
non-shelf registered offering may, at the Company’s option, include shares to be
sold by the Company for its own account and will also include shares to be sold
by Stockholders, and other holders of shares with similar rights, that exercise
their related piggyback rights on a timely basis.

2.2 Right to Piggyback on a Non-Shelf Registered Offering. In connection with
any registered offering of Common Stock covered by a non-shelf registration
statement (whether pursuant to the exercise of demand rights or at the
initiative of the Company), the Stockholders may exercise piggyback rights to
have included in such offering shares held by them, either directly or through
LuxCo. The Company will facilitate in the manner described in this Agreement any
such non-shelf registered offering.

2.3 Right to Demand and be Included in a Shelf Registration. Upon the demand of
Stockholders holding a majority of the shares then collectively held by them,
made at any time and from time to time when the Company is eligible to utilize
Form S-3 or a successor form to sell shares in a secondary offering on a delayed
or continuous basis in accordance with Rule 415, the Company will facilitate in
the manner described in this Agreement a shelf registration of shares held by
them, either directly or through LuxCo. Any shelf registration filed by the
Company covering shares (whether pursuant to a Stockholder demand or at the
initiative of the Company) will cover shares held by each of the Stockholders
(regardless of whether they demanded the filing of such shelf or not) up to an
equivalent percentage of their original respective holdings as may be agreed
upon by the demanding Stockholders. If at the time of such request the Company
is a WKSI, such shelf registration would, at the request of such majority
Stockholders, cover an unspecified number of shares to be sold by the Company
and the Stockholders.

 

2



--------------------------------------------------------------------------------

2.4 Demand and Piggyback Rights for Shelf Takedowns. Upon the demand of one or
more Stockholders (other than Centerview) made at any time and from time to
time, the Company will facilitate in the manner described in this Agreement a
“takedown” of shares off of an effective shelf registration statement. In
connection with any underwritten shelf takedown (whether pursuant to the
exercise of such demand rights or at the initiative of the Company), the
Stockholders may exercise piggyback rights to have included in such takedown
shares held by them that are registered on such shelf. Notwithstanding the
foregoing, Stockholders may not demand a shelf takedown for an offering that
will result in the imposition of a lockup on the Company and the Stockholders or
LuxCo unless the shares requested to be sold by the demanding Stockholders in
such takedown have an aggregate market value (based on the most recent closing
price of the Common Stock at the time of the demand) of at least $100 million.

2.5 Right to Reload a Shelf. Upon the written request of a Stockholder (other
than Centerview), the Company will file and seek the effectiveness of a
post-effective amendment to an existing shelf in order to register up to the
number of shares previously taken down off of such shelf and not yet “reloaded”
onto such shelf. The Stockholders and the Company will consult and coordinate
with each other in order to accomplish such replenishments from time to time in
a sensible manner.

2.6 Limitations on Demand and Piggyback Rights.

(a) Any demand for the filing of a registration statement or for a registered
offering or takedown will be subject to the constraints of any applicable lockup
arrangements, and such demand must be deferred until such lockup arrangements no
longer apply. If a demand has been made for a non-shelf registered offering or
for an underwritten takedown, no further demands may be made so long as the
related offering is still being pursued. After an underwritten offering demanded
by a Stockholder, such Stockholder may not make another demand for an
underwritten offering prior to 60 days after the expiration of the lockup
applicable to its prior demanded offering unless another Stockholder not subject
to a similar demand restriction joins in the demand. Notwithstanding anything in
this Agreement to the contrary, the Stockholders will not have piggyback or
other registration rights with respect to registered primary offerings by the
Company (i) covered by a Form S-8 registration statement or a successor form
applicable to employee benefit-related offers and sales, (ii) where the shares
are not being sold for cash or (iii) where the offering is a bona fide offering
of securities other than shares, even if such securities are convertible into or
exchangeable or exercisable for shares.

(b) The Company may postpone the filing of a demanded registration statement or
suspend the effectiveness of any shelf registration statement for a reasonable
“blackout period” not in excess of 90 days if the board of directors of the
Company determines that such registration or offering could materially interfere
with a bona fide business or financing transaction of the Company or is
reasonably likely to require premature disclosure of information, the premature
disclosure of which could materially and adversely affect the Company; provided
that the Company shall not postpone the filing of a demanded registration
statement or suspend the effectiveness of any shelf registration statement
pursuant to this Section 2.6(b) more than once in any 360 day period. The
blackout period will end upon the earlier to occur of, (i) in the case of a bona
fide business or financing transaction, a date not later than 90

 

3



--------------------------------------------------------------------------------

days from the date such deferral commenced, and (ii) in the case of disclosure
of other non-public information, the earlier to occur of (x) the filing by the
Company of its next succeeding Form 10-K or Form 10-Q, or (y) the date upon
which such information is otherwise disclosed.

ARTICLE III

NOTICES, CUTBACKS AND OTHER MATTERS

3.1 Notifications Regarding Registration Statements. Prior to exercising demand
rights for a registration statement, the Stockholders will consult with each
other in this regard. In order for one or more Stockholders to exercise their
right to demand that a registration statement be filed, they must so notify the
Company in writing indicating the number of shares sought to be registered and
the proposed plan of distribution. The Company will keep the Stockholders
contemporaneously apprised of all pertinent aspects of its pursuit of any
registration, whether pursuant to a Stockholder demand or otherwise, with
respect to which a piggyback opportunity is available. Pending any required
public disclosure and subject to applicable legal requirements, the parties will
maintain the confidentiality of these discussions.

3.2 Notifications Regarding Registration Piggyback Rights. Any Stockholder
wishing to exercise its piggyback rights with respect to a non-shelf
registration statement must notify the Company and the other Stockholders of the
number of shares it seeks to have included in such registration statement. Such
notice must be given as soon as practicable, but in no event later than 5:00 pm,
New York City time, on the second trading day prior to (i) if applicable, the
date on which the preliminary prospectus intended to be used in connection with
pre-effective marketing efforts for the relevant offering is expected to be
finalized, and (ii) in any case, the date on which the pricing of the relevant
offering is expected to occur. No such notice is required in connection with a
shelf registration statement, as shares held by all Stockholders will be
included up to the applicable percentage.

3.3 Notifications Regarding Demanded Underwritten Takedowns.

(a) Prior to exercising their demand rights for an underwritten takedown of
shares off of a shelf registration statement, the Stockholders will consult with
each other in this regard. The Company will keep the Stockholders
contemporaneously apprised of all pertinent aspects of any underwritten shelf
takedown in order that they may have a reasonable opportunity to exercise their
related piggyback rights. Without limiting the Company’s obligation as described
in the preceding sentence, having a reasonable opportunity requires that the
Stockholders be notified by the Company of an anticipated underwritten takedown
(whether pursuant to a demand made by other Stockholders or made at the
Company’s own initiative) no later than 5:00 pm, New York City time, on (i) if
applicable, the second trading day prior to the date on which the preliminary
prospectus or prospectus supplement intended to be used in connection with
pre-pricing marketing efforts for such takedown is finalized, and (ii) in all
cases, the second trading day prior to the date on which the pricing of the
relevant takedown occurs.

(b) Any Stockholder wishing to exercise its piggyback rights with respect to an
underwritten shelf takedown must notify the Company and the other Stockholders
of the number of shares it seeks to have included in such takedown. Such notice
must be given as soon

 

4



--------------------------------------------------------------------------------

as practicable, but in no event later than 5:00 pm, New York City time, on
(i) if applicable, the trading day prior to the date on which the preliminary
prospectus or prospectus supplement intended to be used in connection with
marketing efforts for the relevant offering is expected to be finalized, and
(ii) in all cases, the trading day prior to the date on which the pricing of the
relevant takedown occurs.

(c) Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain appropriate confidentiality of their
discussions regarding a prospective underwritten takedown.

3.4 Plan of Distribution, Underwriters and Counsel. If a majority of the shares
proposed to be sold in an underwritten offering through a non-shelf registration
statement or through a shelf takedown are being sold by the Company for its own
account, the Company will be entitled to determine the plan of distribution and
select the managing underwriters for such offering. Otherwise, Stockholders
holding a majority of the shares requested to be included in such offering will
be entitled to determine the plan of distribution and select the managing
underwriters, and such majority will also be entitled to select counsel for the
selling Stockholders (which may be the same as counsel for the Company). In the
case of a shelf registration statement, the plan of distribution will provide as
much flexibility as is reasonably possible, including with respect or resales by
transferee Stockholders.

3.5 Cutbacks. If the managing underwriters advise the Company and the selling
Stockholders that, in their opinion, the number of shares requested to be
included in an underwritten offering exceeds the amount that can be sold in such
offering without adversely affecting the distribution of the shares being
offered, such offering will include only the number of shares that the
underwriters advise can be sold in such offering.

(a) In the case of a registered offering upon the demand of one or more
Stockholders, the selling Stockholders (including those Stockholders exercising
piggyback rights pursuant to Section 2.2) collectively will have first priority
and will be subject to cutback pro rata (i) first, based on the Initial Capital
Interest of each such selling Stockholder (up to the number of shares initially
requested by them to be included in such offering) and (ii) second, to the
extent of any remaining capacity, with respect to each selling Stockholder who
has been cutback (each selling Stockholder so cutback pursuant to clause (i) of
Section 3.5(a) or Section 3.5(b), a “Cutback Stockholder”), a number of shares
equal to (A) the remaining capacity of shares (up to the difference between the
aggregate number of shares initially requested by all Cutback Stockholders to be
included in such offering and the aggregate number of shares allocated to such
Cutback Stockholders (such difference, the “Remaining Demanded Shares”)),
multiplied by (B) a fraction equal to (x) the difference between the number of
shares initially requested by such Cutback Stockholder to be included in such
offering and the number of shares allocated to such Cutback Stockholder pursuant
to clause (i) of this Section 3.5(a), divided by (y) the Remaining Demanded
Shares, without distinguishing between selling Stockholders based on who made
the demand for such offering. To the extent of any remaining capacity, all other
stockholders having similar registration rights will have second priority and
will be subject to cutback pro rata based on the number of shares initially
requested by them to be included in such offering. To the extent of any
remaining capacity, the Company will have third priority. Except as contemplated
by Section 6.1(b) and the immediately preceding three sentences, other selling

 

5



--------------------------------------------------------------------------------

stockholders (other than transferees to whom a Stockholder has assigned its
rights under this Agreement) will be included in an underwritten offering only
with the consent of Stockholders holding a majority of the shares being sold in
such offering.

(b) In the case of a registered offering upon the initiative of the Company, the
Company will have first priority. To the extent of any remaining capacity, the
selling Stockholders as a group, on the one hand, and all other stockholders
having similar registration rights as a group, on the other hand, will be
subject to cutback pro rata based on the number of shares initially requested by
such group to be included in such offering. The selling Stockholders will be
subject to cutback pro rata (i) first, based on the Initial Capital Interest of
each such selling Stockholder (up to the number of shares initially requested by
them to be included in such offering) and (ii) second, to the extent any shares
allocated to the selling Stockholders as a group remain, with respect to each
Cutback Stockholder, a number of shares equal to (A) the remaining number of
shares allocated to the selling Stockholders as a group, multiplied by (B) a
fraction equal to (x) the difference between the number of shares initially
requested by such Cutback Stockholder to be included in such offering and the
number of shares allocated to such Cutback Stockholder pursuant to clause (i) of
this Section 3.5(b), divided by (y) the Remaining Demanded Shares. Except as
contemplated by Section 6.1(b) and the immediately preceding sentence, other
stockholders (other than transferees to whom a Stockholder has assigned its
rights under this Agreement) will be included in an underwritten offering only
with the consent of Stockholders holding a majority of the shares being sold in
such offering.

3.6 Withdrawals. Even if shares held by a Stockholder have been part of a
registered underwritten offering, such Stockholder may, no later than the time
at which the public offering price and underwriters’ discount are determined
with the managing underwriter, decline to sell all or any portion of the shares
being offered for its account.

3.7 Lockups. In connection with any underwritten offering of shares, the
Company, LuxCo and each Stockholder will agree (in the case of Stockholders and
LuxCo, with respect to shares respectively held by them) to be bound by the
underwriting agreement’s lockup restrictions (which must apply, and continue to
apply, in like manner to all of them) that are agreed to (a) by the Company, if
a majority of the shares being sold in such offering are being sold for its
account, or (b) by Stockholders holding a majority of shares being sold by all
Stockholders, if a majority of the shares being sold in such offering are being
sold by Stockholders, as applicable.

3.8 Expenses. All expenses incurred in connection with any registration
statement or registered offering covering shares held by Stockholders,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel (including the fees and
disbursements of outside counsel for Stockholders) and of the independent
certified public accountants, and the expense of qualifying such shares under
state blue sky laws, will be borne by the Company. However, underwriters’,
brokers’ and dealers’ discounts and commissions applicable to shares sold for
the account of a Stockholder will be borne by such Stockholder.

 

6



--------------------------------------------------------------------------------

3.9 Holdback.

(a) Stockholder Holdback. In the event of any public offering that is
underwritten, LuxCo (and, if any Stockholder holds shares directly, such
Stockholder) agrees not to transfer any shares or effect or request any public
offering of any shares directly held by such Stockholder (or held on its behalf
by LuxCo) or any option, warrant or other right to acquire shares other than
(x) as part of such underwritten public offering or (y) pursuant to a tender of
shares in any public tender or exchange offer for all of the shares (subject to
the other provisions of this Agreement and Article 10 of the LuxCo Shareholders’
Agreement), for a period commencing on the date that the underwritten public
offering has been requested under Article II or resolved by the board of
directors of the Company in the case of a primary offering and continuing for
such period of time as the managing underwriters shall require, which, in any
event, shall not exceed 90 days after the date of the first sale of securities
under the approved or effective applicable offering document, provided that,
notwithstanding the foregoing,

(1) in the event that the Company and the managing underwriters agree to release
any shares of any Stockholder from the foregoing restriction or from any similar
restriction in another arrangement, the shares of the other Stockholders shall
be released from the foregoing restriction on a pro rata basis (based upon the
percentage equal to the number of shares of such Stockholder that are released
divided by the total number of shares then held by (or on behalf of) such
Stockholder);

(2) the foregoing restriction shall not apply in respect of any public offering
relating solely to shares held by (or on behalf of) management or other
employees of the Company and its direct and indirect subsidiaries from time to
time including (i) an offering on a registration statement on Form S-4 or S-8,
or any successor or other forms promulgated for similar purposes and (ii) a
registration statement with respect to corporate reorganizations under Rule 145
of the Securities Act or any similar rule or successor rule promulgated for
similar purposes; and

(3) the foregoing restriction shall not restrict any Stockholder or its
affiliates from engaging in any brokerage, investment advisory, financial
advisory, anti-raid advisory, merger advisory, financing, asset management,
trading, market making, arbitrage and other similar activities conducted in the
ordinary course of its or such affiliate’s business.

(b) Any agreement entered into after the date of this Agreement pursuant to
which LuxCo or the Company or its direct and indirect subsidiaries from time to
time grants rights to any third party (other than the underwriters of any public
offering) similar to the rights contained in this Section 3.9 shall contain a
provision under which such third party agrees to holdback restrictions no less
restrictive than the foregoing holdback restrictions applicable to the
Stockholders.

ARTICLE IV

FACILITATING REGISTRATIONS AND OFFERINGS

4.1 General. If the Company becomes obligated under this Agreement to facilitate
a registration and offering of shares on behalf of Stockholders, the Company
will do so with the same degree of care and dispatch as would reasonably be
expected in the case of a registration and offering by the Company of shares for
its own account. Without limiting this general obligation, the Company will
fulfill its specific obligations as described in this Article IV.

 

7



--------------------------------------------------------------------------------

4.2 Registration Statements. In connection with each registration statement that
is demanded by Stockholders or as to which piggyback rights otherwise apply, the
Company will:

(a) prepare and file with the SEC a registration statement covering the
applicable shares, (ii) file amendments thereto as warranted, (iii) seek the
effectiveness thereof, and (iv) file with the SEC prospectuses and prospectus
supplements as may be required, all in consultation with the Stockholders and as
reasonably necessary in order to permit the offer and sale of the such shares in
accordance with the applicable plan of distribution;

(b) (1) within a reasonable time prior to the filing of any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the selling Stockholders and to the underwriter or
underwriters of an underwritten offering, if applicable, and to their respective
counsel; fairly consider such reasonable changes in any such documents prior to
or after the filing thereof as the counsel to the Stockholders or the
underwriter or the underwriters may request; and make such of the
representatives of the Company as shall be reasonably requested by the selling
Stockholders or any underwriter available for discussion of such documents;

(2) within a reasonable time prior to the filing of any document which is to be
incorporated by reference into a registration statement or a prospectus, provide
copies of such document to counsel for the Stockholders and underwriters; fairly
consider such reasonable changes in such document prior to or after the filing
thereof as counsel for such Stockholders or such underwriter shall request; and
make such of the representatives of the Company as shall be reasonably requested
by such counsel available for discussion of such document;

(c) cause each registration statement and the related prospectus and any
amendment or supplement thereto, as of the effective date of such registration
statement, amendment or supplement and during the distribution of the registered
shares (x) to comply in all material respects with the requirements of the
Securities Act and the rules and regulations of the SEC and (y) not to contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading;

(d) notify each Stockholder promptly, and, if requested by such Stockholder,
confirm such advice in writing, (i) when a registration statement has become
effective and when any post-effective amendments and supplements thereto become
effective if such registration statement or post-effective amendment is not
automatically effective upon filing pursuant to Rule 462, (ii) of the issuance
by the SEC or any state securities authority of any stop order, injunction or
other order or requirement suspending the effectiveness of a registration
statement or the initiation of any proceedings for that purpose, (iii) if,
between the effective date of a registration statement and the closing of any
sale of securities covered thereby pursuant to any agreement to which the
Company is a party, the representations and warranties of the Company contained
in

 

8



--------------------------------------------------------------------------------

such agreement cease to be true and correct in all material respects or if the
Company receives any notification with respect to the suspension of the
qualification of the shares for sale in any jurisdiction or the initiation of
any proceeding for such purpose, and (iv) of the happening of any event during
the period a registration statement is effective as a result of which such
registration statement or the related Prospectus contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;

(e) furnish counsel for each underwriter, if any, and for the Stockholders
copies of any correspondence with the SEC or any state securities authority
relating to the registration statement or prospectus;

(f) otherwise comply with all applicable rules and regulations of the SEC,
including making available to its security holders an earnings statement
covering at least 12 months which shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder (or any similar provision then in
force);

(g) use all reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of a registration statement at the earliest possible time;

4.3 Non-Shelf Registered Offerings and Shelf Takedowns. In connection with any
non-shelf registered offering or shelf takedown that is demanded by Stockholders
or as to which piggyback rights otherwise apply, the Company will:

(a) cooperate with the selling Stockholders shares and the sole underwriter or
managing underwriter of an underwritten offering shares, if any, to facilitate
the timely preparation and delivery of certificates representing the shares to
be sold and not bearing any restrictive legends; and enable such shares to be in
such denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Stockholders or the sole
underwriter or managing underwriter of an underwritten offering of shares, if
any, may reasonably request at least five days prior to any sale of such shares;

(b) furnish to each Stockholder and to each underwriter, if any, participating
in the relevant offering, without charge, as many copies of the applicable
prospectus, including each preliminary prospectus, and any amendment or
supplement thereto and such other documents as such Stockholder or underwriter
may reasonably request in order to facilitate the public sale or other
disposition of the shares; the Company hereby consents to the use of the
prospectus, including each preliminary prospectus, by each such Stockholder and
underwriter in connection with the offering and sale of the shares covered by
the prospectus or the preliminary prospectus;

(c) (i) use all reasonable efforts to register or qualify the shares being
offered and sold, no later than the time the applicable registration statement
becomes effective, under all applicable state securities or “blue sky” laws of
such jurisdictions as each underwriter, if any, or any Stockholder holding
shares covered by a registration statement, shall reasonably request; (ii) use
all reasonable efforts to keep each such registration or qualification effective
during the period such registration statement is required to be kept effective;
and (iii) do any and all other

 

9



--------------------------------------------------------------------------------

acts and things which may be reasonably necessary or advisable to enable each
such underwriter, if any, and Stockholder to consummate the disposition in each
such jurisdiction of such shares owned by such Stockholder; provided, however,
that the Company shall not be obligated to qualify as a foreign corporation or
as a dealer in securities in any jurisdiction in which it is not so qualified or
to consent to be subject to general service of process (other than service of
process in connection with such registration or qualification or any sale of
shares in connection therewith) in any such jurisdiction;

(d) cause all shares being sold to be qualified for inclusion in or listed on
The New York Stock Exchange or any other U.S. securities exchange on which
shares issued by the Company are then so qualified or listed if so requested by
the Stockholders, or if so requested by the underwriter or underwriters of an
underwritten offering of shares, if any;

(e) cooperate and assist in any filings required to be made with Financial
Industry Regulatory Authority and in the performance of any due diligence
investigation by any underwriter in an underwritten offering;

(f) use all reasonable efforts to facilitate the distribution and sale of any
shares to be offered pursuant to this Agreement, including without limitation by
making road show presentations, holding meetings with and making calls to
potential investors and taking such other actions as shall be requested by the
Stockholders or the lead managing underwriter of an underwritten offering; and

(g) enter into customary agreements (including, in the case of an underwritten
offering, underwriting agreements in customary form, and including provisions
with respect to indemnification and contribution in customary form and
consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such shares and in connection
therewith:

1. make such representations and warranties to the selling Stockholders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;

2. obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the lead managing underwriter, if any) addressed to each selling Stockholder and
the underwriters, if any, covering the matters customarily covered in opinions
requested in sales of securities or underwritten offerings and such other
matters as may be reasonably requested by such Stockholders and underwriters;

3. obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the selling Stockholders,
if permissible, and the underwriters, if any, which letters shall be customary
in form and shall cover matters of the type customarily covered in “cold
comfort” letters to underwriters in connection with primary underwritten
offerings;

 

10



--------------------------------------------------------------------------------

4. to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Stockholders providing for, among
other things, the appointment of such representative as agent for the selling
Stockholders for the purpose of soliciting purchases of shares, which agreement
shall be customary in form, substance and scope and shall contain customary
representations, warranties and covenants

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

4.4 Due Diligence. In connection with each registration and offering of shares
to be sold by Stockholders, the Company will, in accordance with customary
practice, make available for inspection by representatives of the Stockholders
and underwriters and any counsel or accountant retained by such Stockholder or
underwriters all relevant financial and other records, pertinent corporate
documents and properties of the Company and cause appropriate officers, managers
and employees of the Company to supply all information reasonably requested by
any such representative, underwriter, counsel or accountant in connection with
their due diligence exercise.

4.5 Information from Stockholders. Each Stockholder that holds shares covered by
any registration statement will furnish to the Company such information
regarding itself as is required to be included in the registration statement,
the ownership of shares by such Stockholder and the proposed distribution by
such Stockholder of such shares as the Company may from time to time reasonably
request in writing.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification by the Company. In the event of any registration under the
Securities Act by any registration statement pursuant to rights granted in this
Agreement of shares held by Stockholders, the Company will hold harmless
Stockholders and each underwriter of such securities and each other person, if
any, who controls any Stockholder or such underwriter within the meaning of the
Securities Act, against any losses, claims, damages, or liabilities (including
legal fees and costs of court), joint or several, to which Stockholders or such
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, or liabilities (or any
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact (i) contained, on its effective
date, in any registration statement under which such securities were registered
under the Securities Act or any amendment or supplement to any of the foregoing,
or which arise out of or are based upon the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) contained in any preliminary
prospectus, if used prior to the effective date of such registration statement,
or in the final prospectus (as amended or supplemented if the Company shall have
filed with the SEC any amendment or supplement to the final prospectus), or
which arise out of or are based upon the omission or alleged omission (if so
used) to state a material fact required to be stated in such prospectus or
necessary to make the statements in such prospectus not

 

11



--------------------------------------------------------------------------------

misleading; and will reimburse Stockholders and each such underwriter and each
such controlling person for any legal or any other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, or liability; provided, however, that the Company shall not be liable to
any Stockholder or its underwriters or controlling persons in any such case to
the extent that any such loss, claim, damage, or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement or such amendment or
supplement, in reliance upon and in conformity with information furnished to the
Company through a written instrument duly executed by Stockholders or such
underwriter specifically for use in the preparation thereof.

5.2 Indemnification by Stockholders. Each Stockholder will indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section 5.1)
the Company, each director of the Company, each officer of the Company who shall
sign the registration statement, and any person who controls the Company within
the meaning of the Securities Act, (i) with respect to any statement or omission
from such registration statement, or any amendment or supplement to it, if such
statement or omission was made in reliance upon and in conformity with
information furnished to the Company through a written instrument duly executed
by such Stockholder specifically regarding such Stockholder for use in the
preparation of such registration statement or amendment or supplement, and
(ii) with respect to compliance by Stockholders with applicable laws in
effecting the sale or other disposition of the securities covered by such
registration statement.

5.3 Indemnification Procedures. Promptly after receipt by an indemnified party
of notice of the commencement of any action involving a claim referred to in the
preceding Sections of this Article V, the indemnified party will, if a resulting
claim is to be made or may be made against and indemnifying party, give written
notice to the indemnifying party of the commencement of the action. The failure
of any indemnified party to give notice shall not relieve the indemnifying party
of its obligations in this Article V, except to the extent that the indemnifying
party is actually prejudiced by the failure to give notice. If any such action
is brought against an indemnified party, the indemnifying party will be entitled
to participate in and to assume the defense of the action with counsel
reasonably satisfactory to the indemnified party, and after notice from the
indemnifying party to such indemnified party of its election to assume defense
of the action, the indemnifying party will not be liable to such indemnified
party for any legal or other expenses incurred by the latter in connection with
the action’s defense. An indemnified party shall have the right to employ
separate counsel in any action or proceeding and participate in the defense
thereof, but the fees and expenses of such counsel shall be at such indemnified
party’s expense unless (a) the employment of such counsel has been specifically
authorized in writing by the indemnifying party, which authorization shall not
be unreasonably withheld, (ii) the indemnifying party has not assumed the
defense and employed counsel reasonably satisfactory to the indemnified party
within 30 days after notice of any such action or proceeding, or (iii) the named
parties to any such action or proceeding (including any impleaded parties)
include the indemnified party and the indemnifying party and the indemnified
party shall have been advised by such counsel that there may be one or more
legal defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to assume the defense of such action
or proceeding on behalf of the indemnified party), it being understood, however,
that the indemnifying party shall not, in connection with any one such action or
separate but

 

12



--------------------------------------------------------------------------------

substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to all
local counsel which is necessary, in the good faith opinion of both counsel for
the indemnifying party and counsel for the indemnified party in order to
adequately represent the indemnified parties) for the indemnified party and that
all such fees and expenses shall be reimbursed as they are incurred upon written
request and presentation of invoices. Whether or not a defense is assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent. No indemnifying party will consent
to entry of any judgment or enter into any settlement which (i) does not include
as an unconditional term the giving by the claimant or plaintiff, to the
indemnified party, of a release from all liability in respect of such claim or
litigation or (ii) involves the imposition of equitable remedies or the
imposition of any non-financial obligations on the indemnified party.

5.4 Contribution. If the indemnification required by this Article V from the
indemnifying party is unavailable to or insufficient to hold harmless an
indemnified party in respect of any indemnifiable losses, claims, damages,
liabilities, or expenses, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact, has been made by, or relates to information supplied by, such
indemnifying party or parties, and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such action. The
amount paid or payable by a party as a result of the losses, claims, damage,
liabilities, and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The Company and Stockholders agree that it
would not be just and equitable if contribution pursuant to this Section 5.4
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
prior provisions of this Section 5.4.

Notwithstanding the provisions of this Section 5.4, no indemnifying party shall
be required to contribute any amount in excess of the amount by which the total
price at which the securities were offered to the public by the indemnifying
party exceeds the amount of any damages which the indemnifying party has
otherwise been required to pay by reason of an untrue statement or omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such a fraudulent misrepresentation.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

OTHER AGREEMENTS

6.1 Transfer of Rights.

(a) To the extent the shares are permitted to be transferred under the
Shareholders Agreement among the Stockholders and LuxCo (the “LuxCo
Shareholders’ Agreement”), any Stockholder may transfer all or any portion of
its rights under this Agreement to any transferee of shares held by such
Stockholder, other than pursuant to a Brokered Exchange Transaction (as such
term is defined in the LuxCo Shareholders’ Agreement). Any such transfer of
registration rights will be effective upon receipt by the Company of (i) written
notice from such Stockholder stating the name and address of any transferee and
identifying the number of shares with respect to which rights under this
Agreement are being transferred and the nature of the rights so transferred, and
(ii) a written agreement from such Stockholder to be bound by the terms of this
Agreement. However, if such transferees are receiving shares through an in-kind
distribution with an ability to resale shares off of a shelf registration
statement, no such written agreement is required, and such in-kind transferees
will, as transferee Stockholders, be entitled as third party beneficiaries to
the rights under this Agreement so transferred. In that regard, in-kind
transferees will not be given demand or piggyback rights; rather, their means of
registered resale will be limited to sales off a shelf with respect to which no
special actions are required by the Company or the other Stockholders. The
Company and the transferring Stockholder will notify the other Stockholders as
to who the transferees are and the nature of the rights so transferred.

(b) In the event the Company engages in a merger or consolidation in which the
shares are converted into securities of another company, appropriate
arrangements will be made so that the registration rights provided under this
Agreement continue to be provided to Stockholders by the issuer of such
securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights
obligations that would conflict with the provisions of this Agreement, the
Company will, unless Stockholders then holding a majority of the shares
otherwise agree, use its best efforts to modify any such “inherited”
registration rights obligations so as not to interfere in any material respects
with the rights provided under this Agreement.

6.2 Limited Liability. Notwithstanding any other provision of this Agreement,
neither the members, general partners, limited partners or managing directors,
or any directors or officers of any members, general or limited partner,
advisory director, nor any future members, general partners, limited partners,
advisory directors, or managing directors, if any, of any Stockholder shall have
any personal liability for performance of any obligation of such Stockholder
under this Agreement in excess of the respective capital contributions of such
members, general partners, limited partners, advisory directors or managing
directors to such Stockholder.

6.3 Rule 144. If the Company is subject to the requirements of Section 13, 14 or
15(d) of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Company is subject to the requirements of Section 13, 14 or 15(d) of the
Exchange Act but is not required to file such

 

14



--------------------------------------------------------------------------------

reports, it will, upon the request of any Stockholder, make publicly available
such information) and it will take such further action as any Stockholder may
reasonably request, so as to enable such Stockholder or LuxCo to sell shares
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of any Stockholder, the Company will
deliver to such Stockholder a written statement as to whether it has complied
with such requirements.

6.4 In-Kind Distributions. If LuxCo or any Stockholder seeks to effectuate an
in-kind distribution of all or part of its shares to its direct or indirect
equityholders in accordance with the terms of the LuxCo Shareholders’ Agreement,
the Company will, subject to applicable lockups, work with such Stockholder and
the Company’s transfer agent to facilitate such in-kind distribution in the
manner reasonably requested by such Stockholder.

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices, Requests, demands and other communications required or
permitted hereunder shall be made in writing as described in the Amended and
Restated Shareholders’ Agreement regarding the Company, among AlpInvest,
Blackstone, Carlyle, Centerview, Hellman & Friedman, KKR, Thomas H. Lee
Partners, LuxCo, the Company, Valcon Acquisition B.V. and The Nielsen Company
B.V. dated January 31, 2011.

7.2 Section Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated.

7.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

7.4 Consent to Jurisdiction and Service of Process. The parties to this
Agreement hereby agree to submit to the jurisdiction of the courts of the State
of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof in any action or
proceeding arising out of or relating to this Agreement.

7.5 Amendments; Termination. This Agreement may be amended only by an instrument
in writing executed by the Company and Stockholders holding a majority of the
shares collectively held by them. Any such amendment will apply to all
Stockholders equally, without distinguishing between them. This Agreement will
terminate as to any Stockholder when it no longer holds any shares. This
Agreement will no longer be applicable to shares that are registered in a public
offering on The New York Stock Exchange or any other U.S. securities exchange on
which shares issued by the Company are then so qualified or listed or are sold
pursuant to a Brokered Exchange Transaction.

 

15



--------------------------------------------------------------------------------

7.6 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and thereby. The registration rights granted under this Agreement
supersede any registration, qualification or similar rights with respect to any
of the shares of Common Stock granted under any other agreement, and any of such
preexisting registration rights are hereby terminated.

7.7 Severability. The invalidity or unenforceability of any specific provision
of this Agreement shall not invalidate or render unenforceable any of its other
provisions. Any provision of this Agreement held invalid or unenforceable shall
be deemed reformed, if practicable, to the extent necessary to render it valid
and enforceable and to the extent permitted by law and consistent with the
intent of the parties to this Agreement.

7.8 Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

 

16



--------------------------------------------------------------------------------

So agreed:

 

NIELSEN HOLDINGS N.V. By:  

  /s/ Harris Black

  Name:   Harris Black   Title:   Secretary

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

VALCON ACQUISITION HOLDING (LUXEMBOURG) S. À R.L. By:  

  /s/ Wolfgang Zettel

  Name:   Wolfgang Zettel   Title:   Director A By:  

  /s/ Patrick Healy

  Name:   Patrick Healy   Title:   Director B

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

ALPINVEST PARTNERS CS INVESTMENTS 2006 C.V., represented by AlpInvest Partners
B.V., its general partner, in its turn represented by AlpInvest Partners N.V.,
its managing director

By:

 

  /s/ P.F.F. de van der Schueren

  Name:   P.F.F. de van der Schueren   Title:   Chief Legal Officer

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

ALPINVEST PARTNERS LATER STAGE CO-INVESTMENTS CUSTODIAN II-A, BV, represented by
AlpInvest Partners N.V., its managing director By:  

  /s/ P.F.F. de van der Schueren

  Name:   P.F.F. de van der Schueren   Title:   Chief Legal Officer

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V, L.P. By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V, L.P. By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) V, L.P. By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V-A, L.P. By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V-SMD, L.P. By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

BCP (CAYMAN) V-S, L.P. By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

BCP V CO-INVESTORS (CAYMAN), L.P. By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

CARLYLE PARTNERS IV CAYMAN, L.P. By:   TC Group IV Cayman, L.P., its general
partner By:   CP IV GP Ltd., its general partner By:  

  /s/ Daniel A. D’Aniello

  Name:   Daniel A. D’Aniello   Title:   Director

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

CP IV COINVESTMENT CAYMAN, L.P. By:   TC Group IV Cayman, L.P., its general
partner By:   CP IV GP Ltd., its general partner By:  

  /s/ Daniel A. D’Aniello

  Name:   Daniel A. D’Aniello   Title:   Director

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

CEP II PARTICIPATIONS S.À R.L. SICAR By:  

  /s/ Sam Brown III

  Name:   Sam Brown III   Title:   Director

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

CENTERVIEW CAPITAL, L.P.

By:

  Centerview Partners GP, L.P., its general partner

By:

  Centerview Capital GP LLC, its general partner

By:

 

  /s/ David Hooper

  Name:   David Hooper   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

CENTERVIEW EMPLOYEES, L.P. By:   Centerview Capital GP LLC, its general partner
By:  

  /s/ David Hooper

  Name:   David Hooper   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

CENTERVIEW VNU LLC By:   Centerview Partners Capital Holdings LLC, its Managing
Member By:  

  /s/ James Kilts

  Name:   James Kilts   Title:   Founding Partner

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

HELLMAN & FRIEDMAN CAPITAL PARTNERS V (CAYMAN), L.P. By:   Hellman & Friedman
Investors V (Cayman), Ltd. By:  

  /s/ Georgia Lee

  Name:   Georgia Lee   Title:   Vice President

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

HELLMAN & FRIEDMAN CAPITAL PARTNERS V (CAYMAN PARALLEL), L.P. By:   Hellman &
Friedman Investors V (Cayman), L.P. By:   Hellman & Friedman Investors V
(Cayman), Ltd. By:  

  /s/ Georgia Lee

  Name:   Georgia Lee   Title:   Vice President

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

HELLMAN & FRIEDMAN CAPITAL ASSOCIATES V (CAYMAN), L.P. By:   Hellman & Friedman
Investors V (Cayman), L.P. By:   Hellman & Friedman Investors V (Cayman), Ltd.
By:  

  /s/ Georgia Lee

  Name:   Georgia Lee   Title:   Vice President

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

KKR VNU (MILLENIUM) L.P. By:   KKR VNU (Millennium) Limited   its General
Partner By:  

  /s/ Simon Brown

  Name:   Simon Brown   Title:   Member

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

KKR MILLENNIUM FUND (OVERSEAS), LIMITED PARTNERSHIP By:   KKR Associates
Millennium (Overseas), Limited Partnership   its General Partner By:   KKR
Millennium Limited   its General Partner By:  

  /s/ Bill Janetschek

  Name:   Bill Janetschek   Title:   Authorized Person

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

KKR VNU EQUITY INVESTORS, L.P. By:   KKR VNU GP Limited   its General Partner
By:  

  /s/ Simon Brown

  Name:   Simon Brown   Title:   Member

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THL FUND VI (ALTERNATIVE) CORP. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THL COINVESTMENT PARTNERS, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (VNU), L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (VNU) II, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (VNU) III, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (VNU) IV, LLC By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENT HOLDINGS, LLC By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY I LLC By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY II LLC By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III LLC By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE INVESTORS LIMITED PARTNERSHIP By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE) PARALLEL FUND V, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE) CAYMAN FUND V, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE) FUND VI, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE) PARALLEL FUND VI, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE) PARALLEL (DT) FUND VI, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Registration Rights Agreement]